 

ZIPREALTY. INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement ("Agreement") is made and entered into as of the 21st
day of January 2013 by and between ZipRealty. Inc. (the "Company"), and Genni
Combes ("Consultant").

 



Whereas Consultant is currently employed with Company as Senior Vice President,
Corporate Development; and

 

Whereas Consultant shall continue to perform her current job duties through the
duration of her employment with the Company; and

 

Whereas Consultant shall remain employed with the Company until April 1, 2013 or
an earlier date mutually agreed upon by Consultant and ZipRealty’s President and
Chief Executive Officer (“CEO”); and

 

Whereas Consultant and Company entered into stock option agreements during
Consultant’s employment with Company (the “Stock Option Agreements”), granting
Consultant the option to purchase shares of the Company’s common stock
(collectively, the “Stock Options”) subject to the terms and conditions of the
Company’s 1999 Stock Plan (the “1999 Plan”) and 2004 Equity Incentive Plan (the
“2004 Plan” and together with the 1999 Plan, the “Plans”), as applicable, and
the Stock Option Agreements; and.

 

Whereas the Company desires to retain Consultant as an independent contractor to
perform consulting services for the Company and Consultant is willing to perform
such services, on terms set forth more fully below commencing on the first date
following Consultant’s final date of employment with the Company (“Commencement
Date”). In consideration of the mutual promises contained herein, the parties
agree as follows:

 

1.      SERVICES AND COMPENSATION

 

(a)    Services: Consultant shall provide consulting services for projects
related to Powered by Zip, the Company’s national expansion, product development
and other projects related to the Company’s strategic partnerships and growth to
be mutually agreed upon by Consultant and the CEO.

 

(b)   Compensation:

The Company agrees to pay at a rate of $6000 a month for services of up to forty
(40) hours per month.

 

The Company shall also pay the amount equal to Consultant’s monthly premium
under COBRA for Consultant and, if applicable, Consultant’s spouse and any
dependents, from the first date on which Consultant loses health coverage as an
employee of the Company (with any payments commencing after such date being made
retroactively to such date) until the final date of the term of this Agreement

 





 

 

 

2.      EQUITY

 

All of Consultant’s Stock Options shall continue to vest for the duration of the
term of this Agreement due to Consultant’s continued and continuous service
relationship with the Company through each applicable vesting date and the Stock
Options will otherwise be subject to all of the terms and conditions set forth
in the relevant Plan and Stock Option Agreement.

 

3.      CONFIDENTIALITY

 

(a)    "Confidential Information" means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information either (i) disclosed by the Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment or (ii) conceived, made, developed or discovered by Consultant.

 

                                                                            
(i)            Consultant will not, during or subsequent to the term of this
Agreement, use the Company's Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of the Company or disclose
the Company's Confidential Information to any third party, and it is understood
that said Confidential Information shall remain the sole property of the
Company. Consultant further agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which (i) is known to Consultant at the
time of disclosure to Consultant by the Company as evidenced by written records
of Consultant, (ii) has become publicly known and made generally available
through no wrongful act of Consultant or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
the Company's prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company.

 

(b)   Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company's agreement with such third
party.

 

(c)    Upon the termination of this Agreement, or upon Company's earlier
request, Consultant will deliver to the Company all of the Company's property or
Confidential Information in tangible form that Consultant may have in
Consultant's possession or control.

 



2

 

  



4.      OWNERSHIP

 

(a)    Consultant agrees that all notes, records, drawings, designs, inventions,
copyrightable material, improvements, developments, discoveries and trade
secrets (collectively, "Inventions") conceived, made or discovered by
Consultant, solely or in collaboration with others, during the period of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or which
Consultant may become associated with in work, investigation or experimentation
in the line of business of Company in performing the Services hereunder, are the
sole property of the Company. Consultant further agrees to assign (or cause to
be assigned) and does hereby assign fully to the Company all such Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

 

(b)   Consultant agrees to assist Company, or its designee, at the Company's
expense, in every proper way to secure the Company's rights in the Inventions
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant's obligation to execute or cause to be executed,
when it is in Consultant's power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 

(c)    Consultant agrees that if, in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license to make, have made, modify, use and sell such
item as part of or in connection with such Invention.

 

(d)   Consultant agrees that if the Company is unable because of Consultant's
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant's agent and attorney in fact, to
act for and in Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

 

5.      CONFLICTING OBLIGATIONS; NO INSIDER TRADING

 

(a)    Consultant certifies that Consultant has no outstanding agreement or
obligation that would preclude Consultant from complying with the provisions
hereof, and further certifies that Consultant will not enter into any such
conflicting Agreement during the term of this Agreement.

 

(b)   In view of Consultant's access to the Company's trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without Company's prior written consent, design identical or substantially
similar designs as those developed under this Agreement for any third party
during the term of this Agreement and for a period of twelve (12) months after
the termination of this Agreement.

 

(c)    Consultant is aware of the restrictions imposed by federal securities
laws on the purchase or sale of the Company’s securities by any person who has
received material non-public information from or on behalf of the Company and on
the communication of such information to any other person when it is reasonably
foreseeable that such other person may purchase or sell the Company’s securities
while in possession of such information. Consultant agrees to comply with these
restrictions.

 



3

 

  

6.      TERM AND TERMINATION

 

(a)    This Agreement will begin on the Commencement Date and will continue
until twelve (12) months thereafter, at which time this Agreement will
terminate, unless this Agreement is terminated earlier pursuant to Section 6(b)
or (c), or unless the term of this Agreement is extended in writing executed by
the CEO and Consultant prior to termination.

 

(b)   The Company may terminate this Agreement immediately and without prior
notice for Cause as defined in this Section. For purposes of this Agreement,
“Cause” shall mean any of the following: (1) an intentional unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company, (2) a material breach of any
agreement between Consultant and the Company, (3) conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof, (5) gross negligence or willful misconduct.

 

(c)    Consultant shall notify Company immediately upon accepting employment or
engagement as an independent contractor with a Direct Competitor of Company, and
in the event of such engagement or employment Company may terminate this
Agreement immediately. For purposes of this Section, a “Direct Competitor” shall
mean any company offering residential real estate brokerage services, including
but not limited to the sale of real estate brokerage franchises, any company
involved in the development, production, license and/or sale of software, SAAS
or other technology related products including but not limited to Customer
Relationship Management (“CRM”) products for use in the residential real estate
industry and any company operating a website(s) and/or mobile application(s)
which consists primarily of content related to residential real estate including
but not limited to real property search.

 

(d)   Consultant may terminate this Agreement upon sixty (60) days’ Notice to
Company.

 

(e)    Upon termination pursuant to this Section all rights and duties of the
parties toward each other shall cease except:

 

                                                                            
(i)            that the Company shall be obliged to pay, within thirty (30) days
of the effective date of termination, all amounts owing to Consultant for unpaid
Services and related expenses, if any, in accordance with the provisions of
Section 1 (Services and Compensation) hereof; and

 

                                                                          
(ii)            Sections 3 (Confidentiality), 4 (Ownership), 5 (Conflicting
Obligations; No Insider Trading) and 8 (Independent Contractor) shall survive
termination of this Agreement.

 



4

 

 

 

7.      SUCCESSORS and ASSIGNMENT

 

(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

(b)   This Agreement and all rights under this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. This Agreement is
personal in nature, and neither of the parties to this Agreement shall, without
the written consent of the other, assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or entity; except that
the Company may assign this Agreement to any of its affiliates, successors or
wholly-owned subsidiaries, provided, that such assignment will not relieve the
Company of its obligations hereunder.

 

8.      INDEPENDENT CONTRACTOR

 

Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this contract, and shall incur all expenses associated with
performance. Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement, and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Consultant further agrees to indemnify
the Company and hold it harmless to the extent of any obligation imposed on
Company (i) to pay in withholding taxes or similar items or (ii) resulting from
Consultant's being determined not to be an independent contractor.

 

9.      BENEFITS

 

Consultant acknowledges and agrees, and it is the intent of the parties hereto,
that Consultant receives no benefits from the Company, either as an independent
contractor or employee. If Consultant is reclassified by a state or federal
agency or court as an employee for tax or other purposes, Consultant will become
a non-benefit employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the benefit
plans or programs of the Company in effect at the time of such reclassification
Consultant would otherwise be eligible for such benefits.

 



5

 

  

10.  ARBITRATION AND EQUITABLE RELIEF

 

(a)    Except as provided in Section 10(d) below, the Company and Consultant
agree that any dispute or controversy arising out of, relating to or in
connection with the interpretation, validity, construction, performance, breach
or termination of this Agreement shall be settled by binding arbitration to be
held in San Francisco, California, in accordance with the Commercial Arbitration
Rules, supplemented by the Supplemental Procedures for Large Complex Disputes,
of the American Arbitration Association as then in effect (the "Rules"). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator's decision
in any court of competent jurisdiction.

 

(b)   The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Consultant hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

 

(c)    The Company and Consultant shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses.

 

(d)   Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company's damages from any breach of the covenants set forth in
Sections 3, 4 or 5 herein. Accordingly, Consultant agrees that if Consultant
breaches Sections 3, 4 or 5, the Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

 

6

 

 

(e)    CONSULTANT HAS READ AND UNDERSTANDS THIS SECTION 10, WHICH DISCUSSES
ARBITRATION. CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, CONSULTANT
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF, EXCEPT AS PROVIDED IN SECTION 10 (d), TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
CONSULTANT'S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

 11.  GOVERNING LAW

 

This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of California.

 

12.  ENTIRE AGREEMENT

 

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them except the Stock Options Agreements whether written or
oral, with respect to the subject matter hereof. No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

 

13.  SEVERABILITY

 

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  







  CONSULTANT   ZIPREALTY. INC.               By: /s/ Genni Combes   By: /s/
Charles C. Baker                   Title: SVP, Corporate Development   Title:
President & CEO                   Address:                          
                       Social Security #:           



 



7

 

 

